              Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.116 Page 1 of 7
AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERJCA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                              (For Offenses Committed On or After November I, 1987)
                  HERBERT GUTIERREZ (I)
                                                                       Case Number:         3: 19-CR-04552-W

                                                                    Marc B. Geller
                                                                    Defendant 's Attorney
USM Number                          91487-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                 Count
18 :641 ; 18:981 (a)( I )(C), 28 :2461 (C) - Theft Of United States' Property; Criminal Forfeiture                      I




     The defendant is sentenced as provided in pages 2 through
                                                                     - - -7- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                 is         dismissed on the motion of the United States.

IZ]   Assessment : $100.00


D     JVT A Assessment* : $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.
IZI   No fine                   x Forfeiture order filed
                                D                                   3/25/2020                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     August 24 2020
                                                                     Date of Imposition of S ntence



                                                                                            . WHELAN
                                                                                             S DISTRICT JUDGE
             Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.117 Page 2 of 7
AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HERBERT GUTIERREZ (1)                                                    Judgment - Page 2 of 7
CASE NUMBER:              3: l 9-CR-04552-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-Four (24) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       That the defendant participates in the 500 hours residential drug and alcohol treatment program. (RDAP)
       That the defendant serves his custodial term in a western region facility.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       IZl   on or before October 23 , 2020, Noon.
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                     3:19-CR-04552-W
                Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.118 Page 3 of 7
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               HERBERT GUTIERREZ (1)                                                       Judgment - Page 3 of 7
     CASE NUMBER:             3: 19-CR-04552-W

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the •defendant will be on supervised release for a term of:
Three (3) years

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court Testing requirements will not exceed submission of more
   than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with I 8 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offend~r Registration and Notification Act (34 U.S.C. §
   20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3:19-CR-04552-W
               Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.119 Page 4 of 7
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  HERBERT GUTIERREZ (I)                                                                  Judgment - Page 4 of 7
 CASE NUMBER:                3:19-CR-04552-W

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant' s conduct and condition.                  ·

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer insp-ucts the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e. ,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the pennission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3: 19-CR-04552-W
             Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.120 Page 5 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               HERBERT GUTIERREZ (I)                                                  Judgment - Page 5 of 7
CASE NUMBER:             3: 19-CR-04552-W

                                  SPECIAL CONDITIONS OF SUPERVISION

     1. Submit person, property, place of residence, vehicle, or personal effects to a search, including computers
        (as defined in 18 USC 1030 (e) (l))and electronic storage devices, conducted by a United States
        Probation Officer or law enforcement officer at a reasonable time and in a reasonable manner, based
        upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to
        submit to a search may be grounds for revocation; the defendant shall warn any other residents that the
        premises may be subject to searches pursuant to this condition.
     2.    Provide complete disclosure of personal and business financial records to the probation officer as
          requested.
     3. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
        or indirectly, including any interest obtained under any other name, or entity, including a trust,
        partnership or corporation.
     4. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.
     5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
        lines of credit without approval of the probation officer.

     6. Abstain from use of alcohol.
     7. Abstain from frequenting gambling establishments


II




                                                                                                  3:19-CR-04552-W
       Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.121 Page 6 of 7




 1
 2
 3
 4

 5
 6

 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            Case No.: 19CR4552-W
11                       Plaintiff,
12          V.                                            ORDER OF RESTITUTION
13
     HERBERT GUTIERREZ,
14
                         Defendant.
15
16         IT IS HEREBY ORDERED:
17         1.     Pursuant to 18 U.S.C. § 3663A(a)(l), Defendant Herbert Gutierrez
18 (hereinafter "Defendant") shall pay restitution in the amount of$ 2,536,293.63 as a result
19 of Defendant's conviction for Theft of United States' Property, in violation of 18 U.S.C.
20 § 641. Restitution shall be paid to the victim, the United States Navy.
21         2.     Defendant shall make a bona fide effort to pay restitution in full as soon as
22 practicable.
23         3.     After considering the factors set forth in 18 U.S.C. § 3664(±)(2), the Court
24 finds that the Defendant has the ability to pay the restitution as set forth in the following
25 payment schedule:
26                a.    During any period of incarceration, Defendant shall pay restitution
27 through the Inmate Financial Responsibility Program at the rate of 50% of Defendant's
28 income, or $25.00 per quarter, whichever is greater.
       Case 3:19-cr-04552-W Document 38 Filed 08/24/20 PageID.122 Page 7 of 7



 1                  b.    Upon release from custody, Defendant shall pay restitution at the rate
 2 of at least $500 per month, subject to modification upon further agreement of the parties
 3 or order of the Court.
 4          4.      This payment schedule does not foreclose the United States from exercising
 5 all legal actions, remedies, and process available to collect the restitution judgment,
 6 including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
 7          5.      Defendant shall forward all restitution payments, by bank or cashier's check
 8 or money order payable to the "Clerk, U.S. District Court," to:
 9                  Clerk of the Court
                    United States District Court
10                  Southern District of California
                    333 West Broadway, Suite 420
11                  San Diego, CA 92101
12          6.      The Court has determined that Defendant does not have the ability to pay
13 interest. The interest requirement is waived pursuant to 18 U.S.C. 3612(f)(3)(A).
14          7.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
15 and the United States Attorney's Office of any change in Defendant's economic
16 circumstances that might affect Defendant's ability to pay restitution no later than thirty
17 days after the change occurs. See 18 U.S.C. § 3664(k).
18          8.      Until restitution has been paid, Defendant shall notify the Clerk of the Court
19 and the United States Attorney's Office of any change in mailing or residence address, no
20 later than thirty days after the change occurs. See 18 U.S.C. § 3612(b)(l)(F).
21         IT IS SO ORDERED.
22
           DATED:         J/~4-/ ~
23                                                    HON.THONiASJ.WHELAN
                                                      United States District Judge
24
25
26
27
28

     Restitution Order                                2                                19CR4552-W
